Per Curiam.
This matter will be referred to the, court below to determine, upon issues framed, whether appellee here is indebted to his attorneys, and, if so, in what amount, and report the result to this Court. In the meantime, the motion here will be held.
Subsequently the report of the circuit judge was filed, finding the defendant indebted to his attorneys, and on February 26, 1895, the motion 'was granted, and an order discontinuing the cause entered, subject, however, to the lien of said attorneys.